Per Curiam,
We think the court below was right in refusing to strike off the entry of satisfaction of the judgment. The judgment had been satisfied by a reputable member of the bar after having entered an appearance for the plaintiff. After the judgment had been so satisfied, and upon the faith of it, a mortgage loan was made upon the property which had been bound by the judgment. All this appears to have been done in entire good faith. The money due upon the -judgment was received by Mr. James P. Dolman, the attorney who entered the satisfaction, and was paid over by him in good faith to Mr. Allison, at that time a reputable real estate agent and conveyancer, and who was supposed to be the plaintiff’s agent. Allison retained the money and subsequently disappeared. The plaintiff never received it, and now, after the lapse of several years, and the death of the attorney, claims to have the satisfaction stricken off. There was some evidence to show that Allison was plaintiff’s agent. He acted as such in the matter of the loan of the $350, upon the judgment, and while the proof of agency was not very clear, we think, under the circumstances of Allison’s flight, and the death of the attorney, who cannot now be called to prove his authority, it was sufficient to justify the court below in refusing to strike off the satisfaction. Aside from this, when an attorney at law enters his appearance in a case and satisfies a judgment, there is a presumption that he acted by authority. He is an officer of the court, and what he does in the course of his business is presumed to be by authority of his client. There is, at least, a prima facie presumption of authority. We act upon this presumption in the every-day business of life. The conveyancer who goes to a record and finds a sat*65isfaction regularly entered by an attorney, is not bound to follow it up by inquiring if the attorney had authority. It would create endless confusion, if the satisfaction of a judgment could be stricken off in this manner, years after it had been entered, and the attorney in his grave.
The order is affirmed.